—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 20, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
After claimant’s employment was terminated because she falsified time records when she was late for work, her claim for unemployment insurance benefits was denied on the ground that she lost her employment under disqualifying conditions. An employee’s falsification of time records can constitute disqualifying misconduct (see, Matter of Granek [Commissioner of Labor], 262 AD2d 680) and there is evidence in the record, including the testimony of the employer’s representative and claimant’s admissions, which provides substantial evidence to support the finding that claimant falsified her time sheet. Claimant’s exculpatory explanation for her conduct created a question of credibility for the Unemployment Insurance Appeal Board to resolve (see, id.).
Cardona, P. J., Mercure, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.